DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a spray outgasser as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 recite the limitation "the position management system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 is rejected as being indefinite. The term “spray outgasser” is unclear in the limitations and meaning as it is not clear how a spray outgasser would operate or the structural limitations implied by the term “spray outgasser”. For purposes of examination “spray outgasser” is interpreted as anything creating a release of pressure or gas. 
Claims 26-28 are rejected as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 11, 13, 14, 22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (US 20120167829) in view of Bradley (WO 2011115616).

Regarding claim 1, Madsen teaches an aquaculture system, comprising: 
(a) an aquatic animal containment system (#100) operative to hold a population of aquatic animals within a body of water ([0026]), the aquatic animal containment system comprising an enclosed, impermeable hull (#180, #182, #184), the impermeable hull: 
(i) configured to be submerged beneath a surface of the body of water and to contain a contained water volume ([0050]); and 
(ii) having a receptacle configured to receive a mechanical core (#110), the mechanical core configured to store at least a part of one of a plurality of subsystems (#129) to implement at least one function of the aquaculture system ([0041]-[0042]); and 
(b) an aeration system ([0042]: “air pump”), the aeration system comprising:
(i) an aeration buoy operable to perform aeration of water from the contained water volume ([0051]), the aeration buoy at least partially above a surface of the body of water (#129 atop center buoy #110, Fig. 1), 
Madsen does not appear to disclose that the aeration buoy manages levels of CO2 and O2 for the aquatic animal containment system and comprises an umbilicus coupled to the aeration system and to the impermeable hull, the umbilicus providing a fluid circulation path between the aeration buoy and the contained water volume and a pump in fluidic communication with the umbilicus and operable to cause the contained water to circulate along the fluidic circulation path. 
Bradley teaches an example of an aeration system. The aeration system of Bradley (analogous to the aeration buoy of Madsen) manages levels of CO2 and O2 for the aquatic animal containment system ([0021]) and comprises an umbilicus (#40) coupled to the aeration system (#66) and to the impermeable hull (#24, attached using #20), the umbilicus providing a fluid circulation path between the aeration buoy and the contained water volume (from #18 into #16, up #66 into the aeration system #12 and out #52); and a pump (#80) in fluidic communication with the umbilicus and operable to cause the contained water to circulate along the fluid circulation path ([0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Madsen with an aeration pump system of Bradley. Doing so would provide a method of supplying aeration to the isolated water where the pump base could be located above the water, as taught by Madsen, and maintain water quality, such as that in Bradley ([0020]). 

Regarding claim 3, Madsen, as modified, teaches the aquaculture system of claim 1, comprising a mooring (#133) coupled to the enclosed hull via a mooring cable to anchor the aquaculture system ([0037]).

Regarding claim 4, Madsen, as modified, teaches the aquaculture system of claim 1, the at least one subsystem comprising at least one of a feeding system, an aeration system, a water quality system, a life cycle management system, a harvesting system, and a power management system (#129, [0042] solar cell/battery system and aeration system air pump).

Regarding claim 11, Madsen teaches a method of aquaculture farming, the method comprising: 
(a) placing an aquatic animal containment system (#100) in a body of water ([0026]), the aquatic animal containment system operative to hold a population of aquatic animals and comprising an enclosed, impermeable hull (#180, #182, #184), the impermeable hull: 
(i) being submerged beneath a surface of the body of water and containing a contained water volume ([0050]); and 
(ii) having a receptacle configured to receive a mechanical core (#110), the mechanical core configured to store at least a part of one of a plurality of subsystems (#129) to implement at least one function of the aquaculture system associated with the aquatic animal containment system ([0041]-[0042]); and 
(b) an aeration system ([0042]: “air pump”), the aeration system comprising:
(i) an aeration buoy operable to perform aeration of water from the contained water volume ([0051]), the aeration buoy at least partially above a surface of the body of water ([0029 atop center buoy #110, Fig. 1), 
Madsen does not appear to disclose that the aeration buoy manages levels of CO2 and O2 for the aquatic animal containment system and comprises an umbilicus coupled to the aeration system and to the impermeable hull, the umbilicus providing a fluid circulation path between the aeration buoy and the contained water volume and a pump in fluidic communication with the umbilicus and operable to cause the contained water to circulate along the fluidic circulation path.
Bradley teaches an example of an aeration system. The aeration system of Bradley (analogous to the aeration buoy of Madsen) manages levels of CO2 and O2 for the aquatic animal containment system ([0021]) comprises an umbilicus (#40) coupled to the aeration system (#66) and to the impermeable hull (#24, attached using #20), the umbilicus providing a fluid circulation path between the aeration buoy and the contained water volume (from #18 into #16, up #66 into the aeration system #12 and out #52) and a pump (#80) in fluidic communication with the umbilicus and operable to cause the contained water to circulate along the fluid circulation path ([0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Madsen with an aeration pump system of Bradley. Doing so would provide a method of supplying aeration to the isolated water where the pump base could be located above the water, as taught by Madsen, and maintain water quality, such as that in Bradley ([0020]). 

Regarding claim 13, Madsen teaches the method of claim 11, the aquatic animal containment system comprising a mooring coupled to the enclosed hull via a mooring cable (#133) to anchor the aquaculture system ([0037]).

Regarding claim 14, Madsen teaches the method of claim 11, the at least one subsystem comprising at least one of a feeding system, an aeration system, a water quality system, a life cycle management system, a harvesting system, and a power management system (#129, [0042] solar cell/battery system and aeration system air pump).

Regarding claim 22, Madsen, as modified, teaches the aquaculture system of claim 1. Bradley further teaches wherein the aeration system buoy comprises an outgasser (#64) configured to remove CO2 from water circulated along the fluid circulation path ([0021]) and a bubble generator (#80A) configured to generate air bubbles into the water circulated along the fluid circulation path to provide the 02 and to scrub the CO2 from the contained water ([0023], [0041]).

Regarding claim 24, Madsen, as modified, teaches the method of claim 11. Bradley further teaches wherein the aeration buoy comprises a bubble generator (#80A) configured to generate air bubbles into water circulated along the fluid circulation path to provide 02 and to scrub CO2 from water ([0023], [0041]).

Regarding claim 25, Madsen, as modified, teaches the system of claim 22, wherein the outgasser (#64) is a spray outgasser ([0032], aided by a vacuum pump, releasing pressure and gas when operating), and further wherein the bubble generator is configured to produce the air bubbles in a form of microbubbles having a buoyancy force less than the surface tension of the surrounding water ([0041], cavitation increasing oxygen in water, the bubbles explode inside the water).

Regarding claim 26, Madsen, as modified, teaches the system of claim 25, wherein the fluid circulation path is an aeration loop that is defined in part by an intake tube for providing water from the contained water volume to the aeration buoy (#16/#66), and a return tube (#52) for returning aerated water to the contained water volume ([0021]).

Regarding claim 27, Madsen, as modified, teaches the system of claim 26. Bradley further teaches wherein the pump is located at the aeration buoy (#80, Fig. 1).

Regarding claim 28, Madsen, as modified, teaches the system of claim 26, wherein the pump is located at the mechanical core (#129 atop center buoy #110, Fig. 1; [0042] including modified aeration system with pump from Bradley).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (US 20120167829) in view of Bradley (WO 2011115616) as applied to claims 1 and 11 above, and further in view of Rapoport (SU 10191489).

Regarding claims 6 and 16, Madsen teaches the limitations of claims 1 and 11, but does not appear to disclose a position management system being operative to move the hull to a deeper depth based on wave activity. Rapoport teaches the position management system (Fig. 4, #410) operative to move the enclosed hull (Fig. 1, #100) to a deeper depth based on wave activity of the body of water (column 14, lines 48-62). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Madsen to include the position management system of Rapoport in order to permit an enclosure to steer away from certain wave activity (Rapoport, column 14, lines 57-62). 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (US 20120167829) in view of Bradley (WO 2011115616) as applied to claims 1 and 11 above, and further in view of Gace (US 10231443).

Regarding claims 7 and 17, Madsen teaches the aquaculture system of claims 1 and 11. Madsen does not appear to disclose the position management system comprising a winch operative to move the enclosed hull up and down a mooring cable to adjust the depth. Gace teaches a position management system (Fig. 4; column 8, lines 22-26, showing cable #251 being connected to a reel and drive assembly) the position management system comprising a winch (column 8, lines 22-26, which shows a reel and drive assembly adjusting a cable #251 to change the depth of the fish pen #100, Fig. 4) operative to move the enclosed hull (Fig. 4, #100) up and down a mooring cable (Fig. 4; #251; column 8, lines 22-32) to adjust the depth (column 8, lines 22-32). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Madsen to include the position management system of Gace. Doing so would permit the enclosed hull to be raised or lowered for a variety of reasons including maintenance, treatment, harvesting, and to follow tidal changes (Gace: column 8, lines 16-32). 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (US 20120167829) in view of Bradley (WO 2011115616) as applied to claims 1 and 11 above, and further in view of Barnard (WO 2016023071).

Regarding claims 8 and 18, Madsen teaches the aquaculture system of claims 1 and 11. Madsen does not appear to disclose a feeding system including a packaged aliquot of food pellets to contact a knife to release food pellets into a dispenser to the enclosed hull. Madsen does suggest using the enclosed hull for feeding ([0051]). Barnard teaches at least one subsystem comprising a feeding system (Fig. 2, #20; page 14, lines 32-35) to provide food to the population of aquatic animals (page 14, line 32- page 15, line 4), the feeding system operative to move a packaged aliquot of food pellets to contact a knife (page 15, lines 13-17) to release the food pellets into a dispenser (Fig. 2/2A, dispenser #32; page 14, lines 32-35) to the enclosed hull (Fig. 2, container #34; page 14, line 32-page 15, line 29). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Madsen with the feeding system of Barnard. Doing so would control and vary the rate of dispensing feed into an aquatic population (Barnard: page 15, liens 13-17). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Madsen (US 20120167829) in view of Bradley (WO 2011115616) as applied to claim 1 above, and further in view of Tsai (20050232766).

Regarding claim 29, Madsen, as modified, teaches the system of claim 1. Madsen does not appear to teach a snorkel extending from the aeration buoy. Bradley teaches an air inlet for supplying air to the aeration buoy (#58). Tsai teaches a snorkel (#37) extending from the aeration buoy to above the surface of the body of water (Fig. 5) and configured to provide air to the aeration buoy for use in aerating water from the submerged water volume ([0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Madsen to include a snorkel such as that in Tsai. Doing so would provide an air supply which is higher than the aeration system, allowing air access even when there are high water levels around the aeration system. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Madsen (US 20120167829) in view of Bradley (WO 2011115616) as applied to claim 1 above, and further in view of Burton (US 9290398).

Regarding claim 30, Madsen, as modified, teaches the system of claim 1. Madsen, as modified, does not appear to teach a renewable energy source coupled to the pump.  Burton teaches an aquaculture system further comprising a renewable energy source (#50) coupled to at least the pump to enable the pump to operate (column 2, lines 18-22). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aeration system of Madsen to be powered by a renewable energy source as in Burton. Doing so would provide a portable power supply such that the system can operate away from traditional power sources, increasing flexibility of use of the system. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8, 11-14, 16-18, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647